            Case 5:20-cv-00202-gwc Document 11-6 Filed 02/03/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF VERMONT

    SAMUEL KERSON,                             )
    Plaintiff,                                 )
                                               )
    v.                                         )       No. 5:20-cv-00202-gwc
                                               )
    VERMONT LAW SCHOOL, INC.,                  )
    Defendant.                                 )
                                               )
                                               )

                       DECLARATION OF JEFFREY KNUDSEN

    I, Jeffrey Knudsen, do hereby state and declare:

          1.     I am the Buildings and Grounds Supervisor at Vermont Law School. I

    have personal knowledge of the facts and information contained in this Declaration.

          2.     I am familiar with the Kerson mural that is the subject of this law suit,

    and with its placement in Chase Hall on the VLS campus.

          3.     I am aware that there has been discussion at VLS about covering or

    removal of the mural, and I have been consulted about ways in which the mural can

    be removed from view.

          4.    I did some research into panels or materials that could be used to

    remove the mural from sight without harming the mural in the process.

          5.    The mural is currently covered with pieces of painter's drop cloth

    temporarily pinned around the edges of the mural. The pins are placed in the

    surrounding, bare sections of wall, and thus there is no intrusion upon or damage to

    the mural itself. The drop cloths hide the mural from immediate view, but they are

    not a permanent solution. I am not aware of anyone with intent to damage the



J
           Case 5:20-cv-00202-gwc Document 11-6 Filed 02/03/21 Page 2 of 3




mural, but as the drop cloths do not prevent access to the mural, they would not

prevent harm to it were someone intent on damaging it.

       6.      Several people engaged by the artist were given access to the mural in

September 2020, and were able to see the drop cloths covering it, and see how

accessible it is.

       7.      The best solution I was able to identify, and the one that the

administration determined to use, is the installation of acoustical panels in front of

the mural. The panels are constructed of a light-weight frame housing sound­

dampening material, and are covered in a cushioning fabric. A cut sheet showing

the acoustical panels is attached to this Declaration as Exhibit A.

       8.      A separate wooden frame will be constructed which will be affixed to

the wall surrounding the mural. As can be seen in the picture attached as Exhibit

B, the mural is surrounded by bare wall, allowing the frame to be firmly affixed to

the wall without touching or applying fasteners to the mural itself.

       9.      The acoustical panels will be permanently affixed to the wooden frame,

and will not be affixed to the mural.

       10.     The intent is to remove the mural from view, prevent access to it

without removal of the panels and the frame, and prevent harm to the mural in the

process.

       11.     The acoustical panels have been purchased by the Law School and are

sitting in my shop awaiting the go-ahead to install them.

I declare under the pains and penalties of perjury that these statements are true
       Case 5:20-cv-00202-gwc Document 11-6 Filed 02/03/21 Page 3 of 3




and correct.



Dated at7·iiItulu,v:, Vermont this _)_day of February 2021.
